Citation Nr: 0315467	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  96-08 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the right foot, residuals of an injury, with a 
fracture of the cuneiform and hallux valgus, postoperative, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for a 
healed fracture of the proximal right fibula.

3.  Entitlement to an increased (compensable) rating for a 
healed fracture of the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran retired from active duty in June 1991 after 20 
years of service which included active duty service from 
March 1969 to March 1973, August 1977 to August 1980, and 
August 1988 to June 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the RO 
that denied the benefits sought.  

Previously, this case was before the Board in January 2001 
when it was remanded for additional development.


FINDINGS OF FACT

1.  A VA examination was required to determine whether the 
veteran met the criteria for an increased rating for service-
connected right foot disability, proximal right fibula 
disability, and right ankle disability; consequently, this 
evidentiary development was sought in a January 2001 remand 
by the Board.

2.  The benefits sought cannot be established without medical 
evidence regarding the current severity of the veteran's 
service-connected right foot disability, proximal right 
fibula disability, and right ankle disability.

3.  Good cause for the veteran's failure to report for VA 
examinations scheduled in May 2001 and December 2001 has not 
been shown.


CONCLUSIONS OF LAW

1.  An increased rating for traumatic arthritis of the right 
foot, residuals of an injury, with a fracture of the 
cuneiform and hallux valgus, postoperative, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.71a 
(Diagnostic Code 5010-5284) (2002).

2.  An increased (compensable) rating for a healed fracture 
of the proximal right fibula is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.71a (Diagnostic 
Code 5262) (2002).

3.  An increased (compensable) rating for a healed fracture 
of the right ankle is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.655, 4.71a (Diagnostic Code 5271) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The veteran's service-connected right foot disability has 
been rated as 10 percent disabling under 38 C.F.R. § 4.71a 
(Diagnostic Code 5010-5284) (2002).  His service-connected 
proximal right fibula has been rated as noncompensably 
disabling under 38 C.F.R. § 4.71a (Diagnostic Code 5262) 
(impairment of the tibia and fibula) (2002).  Furthermore, 
the veteran's service-connected right ankle has been rated as 
noncompensably disabling under 38 C.F.R. § 4.71a (Diagnostic 
Code 5271) (2002).  

Diagnostic Code 5284 provides a 10 percent evaluation for 
moderate foot injury.  38 C.F.R. § 4.71a (Diagnostic Code 
5284) (2002).  A 20 percent evaluation is assignable for 
moderately severe foot injuries, and a 30 percent evaluation 
for severe foot injuries.  Id.  A 40 percent evaluation for 
foot injuries may be assigned if there is loss of use of the 
foot.  See 38 C.F.R. § 4.71a (Diagnostic Code 5284), note. 

Under Diagnostic Code 5010, traumatic arthritis is evaluated 
as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a (Diagnostic Code 
5003).  Where the ankle is involved, a 10 percent evaluation 
is assigned for moderate limitation of motion.  38 C.F.R. § 
4.71a (Diagnostic Code 5271).  A 20 percent evaluation is 
assigned for marked limitation of motion.  Id.  A 20 percent 
evaluation may also be assigned where the ankle is ankylosed 
in plantar flexion less than 30 degrees.  38 C.F.R. § 4.71a 
(Diagnostic Code 5270).  (Full range of motion of the ankle 
is from 0 degrees to 20 degrees in dorsiflexion, and from 0 
degrees to 45 degrees in plantar flexion.  38 C.F.R. § 4.71, 
Plate II (2002).)

The criteria set forth under Diagnostic Code 5003 allow for a 
rating of 10 percent for each major joint or group of minor 
joints affected by limitation of motion, if this limitation 
is not otherwise compensable under the pertinent rating 
criteria.  In this regard, painful motion with joint 
pathology is considered productive of disability, entitled to 
at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2002).  Because the foot is viewed as a 
group of minor joints, ratable on parity with a major joint, 
38 C.F.R. § 4.45 (2002), consideration must be given to these 
criteria as well.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
criteria which provide a rating on the basis of loss of range 
of motion require consideration of 38 C.F.R. §§ 4.40 and 
4.45.  Therefore, to the extent possible, the degree of 
additional debility caused by functional losses, such as 
pain, weakened movement, excess fatigability, or 
incoordination, should be noted in terms consistent with 
applicable rating criteria. DeLuca, supra.  In cases where 
foot disability is rated in accordance with Diagnostic Code 
5284, consideration of §§ 4.40, 4.45 per DeLuca depends on 
the nature of the foot injury, and whether it involves 
limitation of motion.  VAOPGCPREC 9-98 (Aug. 14, 1998).

It is noteworthy at the outset that the veteran has service-
connected disability of the right ankle that is separately 
rated, encompassing all current ankle pathology.  
Accordingly, ankle disability may not be considered in rating 
the fibula as that would constitute prohibited pyramiding.  
38 C.F.R. § 4.14.

In this regard, the Board notes that Diagnostic Code 5262 
pertains to impairment of the tibia and fibula.  Under 
Diagnostic Code 5262, ratings are based upon knee or ankle 
impairment.  Under this diagnostic code, malunion of the 
tibia and fibula with slight knee or ankle disability 
warrants a 10 percent rating; malunion with moderate knee or 
ankle disability warrants a 20 percent rating; and malunion 
with marked knee or ankle disability warrants a 30 percent 
rating.  38 C.F.R. § 4.71a (Diagnostic Code 5262).  Nonunion, 
with loose motion, requiring a brace, merits a 40 percent 
rating.  Id.

In the veteran's case, the file shows that he is separately 
service connected for a right ankle disability (rated 
noncompensable); however, he is not separately service 
connected for a right knee disability.  Nevertheless, when 
the case was last before the Board in January 2001, the Board 
found that Diagnostic Code 5262 requires addressing 
impairment to the knee and either considering it in 
evaluating the residuals of the healed fracture of the 
proximal right fibula under Diagnostic Code 5262, or 
explaining why in this particular case pathology of the right 
knee should not be considered in evaluating the service-
connected disability under Diagnostic Code 5262.  This is 
especially significant given that the veteran's most recent 
VA examination was conducted in May 1997, two months prior to 
right knee surgery in July 1997.

The Board determined that because the veteran's July 1997 
right knee surgery may have altered the status of the right 
knee, and because additional medical evidence was required to 
address the right knee pathology in light of Diagnostic Code 
5262, additional medical information was required.  Moreover, 
because this development might potentially affect how the 
ratings of the other service-connected disabilities were 
assessed, a re-examination was necessary.  38 C.F.R. § 3.327 
(2000).

Among the actions sought by the Board was an examination to 
assess the severity of the veteran's service-connected 
disabilities and to comply with the directives set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The last VA 
examination of record was conducted in May 1997, which was 
inadequate for determining whether the veteran experienced 
functional losses that equated to disability for which a 
higher rating could be assigned.  DeLuca, supra.  

A VA RO compensation and pension (C&P) examination request 
worksheet, reflects that VA joints and foot examinations were 
ordered in November 2001.  A computer print out from the VA 
Medical Center (VAMC) reflects that the veteran failed to 
report for the scheduled VA orthopedic examination on May 7, 
2001.  Another computer print out from the VAMC shows that 
the veteran failed to report for VA examinations of the feet 
and joints on May 12, 2001.  In a letter dated in July 2001, 
the RO informed the veteran that he had failed to report for 
his scheduled VA examinations and without such examination 
findings, the RO did not know the extent of any service-
connected disability.  The RO requested the veteran to inform 
the RO if he was ready to report for a VA examination.  The 
RO provided the veteran with the provisions of 38 C.F.R. 
§ 3.327 (2001). 

Thereafter, a computer print out from the VAMC shows that the 
veteran failed once again to report for VA examinations of 
the feet and joints scheduled for December 21, 2001.  A 
supplemental statement of the case (SSOC) was issued in 
November 2002 noting the veteran's failure to report for the 
VA examinations scheduled for May 2001 and December 2001.  A 
statement from the veteran's representative, dated in March 
2003, acknowledged the veteran's failure to report to C&P 
examinations scheduled in May 2001 and December 2001.  The 
veteran's representative noted that the veteran had failed to 
provide any rebuttal and indicated that, besides evidence 
that could have been obtained from the scheduled VA 
examinations, there was no alternative current medical 
evidence.  In the representative's informal hearing 
presentation, dated in April 2003, the representative 
provided no indication as to why the veteran failed to report 
for VA examinations.

Thereafter, in May 2003, the Board sent the veteran a letter, 
specifically setting forth the provisions of 38 C.F.R. 
§ 3.655, and explaining that failure to report for 
examination could result in a denial of a claim for increase.  
The Board informed the veteran that he or his representative 
could submit evidence or argument on the matter.  The 
provisions of 38 C.F.R. § 3.655 indicated that another VA 
examination would be rescheduled if he provided good cause 
for missing his last VA examination.  The veteran responded 
in May 2003 by returning a signed copy of the letter 
indicating that he did not have any further evidence or 
argument to present.

Because the question of entitlement to increased ratings 
turns on whether the veteran meets the schedular criteria for 
higher evaluations, and because an examination was required 
in order to determine whether he had in fact met those 
criteria, the benefits sought cannot be granted at this time.  

(a)	General.  When entitlement or 
continued entitlement to a benefit 
cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without 
good cause, fails to report for such 
examination, or reexamination, action 
shall be taken in accordance with 
paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause 
include, but are not limited to, the 
illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  ...

(b)	Original or reopened claim, or 
claim for increase. ... When the 
examination was scheduled in 
conjunction with ... a claim for 
increase, the claim shall be denied. 

38 C.F.R. § 3.655 (2002) (emphasis added).  

In this regard, the Board notes that, because the veteran's 
failure to report for the examinations scheduled in May 2001 
and December 2001 is without explanation, it may be said that 
his absence from the scheduled examination was without good 
cause.  The RO noted the veteran's failure to report for 
examination in a November 2002 SSOC, but no explanation was 
thereafter received from the veteran or his representative.  
In a March 2003 statement, the veteran's representative 
acknowledged the veteran's failure to report but still 
requested yet another examination be scheduled because the 
file contained no other alternative medical evidence upon 
which the Board could make a decision.  Nevertheless, the 
Board notes that, after the veteran failed to report for the 
scheduled VA examinations, the RO provided him with a letter, 
dated in July 2001, and a SSOC in November 2002, and the 
Board provided the veteran with the provisions of 38 C.F.R. 
§ 3.655 in May 2003.  Although the veteran was thereafter 
afforded an opportunity to present argument and/or evidence 
on the specific matter of why he failed to report, he 
responded by indicating that he had no further evidence or 
argument to present.  Additionally, it should be noted that 
no evidence has been presented to rebut the presumption that 
the veteran was properly informed of the date and time of the 
examinations.  See Mason v. Brown, 8 Vet. App. 44, 53-55 
(1995).  

As noted above, the examinations were required in order to 
ascertain the degree of functional impairment experienced as 
a result of the service-connected disabilities, something 
that had not previously been done.  Consequently, because his 
failure to report was without good cause, his claims for 
increased ratings must be denied.  38 C.F.R. § 3.655.

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), which was signed into 
law on November 9, 2000.  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).

The Act has clarified VA's duty to assist claimants in 
developing evidence pertinent to their claims.  Additionally, 
the new law has set out certain notification requirements.  
Nevertheless, the Board finds that information provided to 
the veteran in the March 1994 rating action, statement of the 
case (SOC) issued in June 1994, and the SSOCs issued in 
September 1995, July 2000, November 2002, and the RO's April 
2001 letter informing the veteran of the VCAA, set out the 
potentially applicable rules and put the veteran on notice of 
the type of evidence needed to substantiate his claims for an 
increased rating.

The Board also finds that further evidentiary development on 
VA's part is not required in this case.  VA examinations have 
been scheduled and the records identified by the veteran have 
been obtained.  Additionally, the Board points out that the 
veteran's claims were remanded specifically for the purpose 
of further development, but he failed to appear for his 
scheduled VA examinations.  Given the mandate of 38 C.F.R. § 
3.655, the Board concludes that further action to comply with 
these new requirements will not be undertaken.


ORDER

An increased rating for traumatic arthritis of the right 
foot, residuals of an injury, with a fracture of the 
cuneiform and hallux valgus, postoperative, is denied.

An increased (compensable) rating for a healed fracture of 
the proximal right fibula is denied.

An increased (compensable) rating for a healed fracture of 
the right ankle is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

